 

Exhibit 10.1

 

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 18, 2005, is among
ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (the "Borrower"), the
various financial institutions as are parties to the Credit Agreement referred
to below (collectively, the "Lenders") and CITIBANK, N.A., as Administrative
Agent (the "Administrative Agent") for the Lenders, hereby agree as follows:

PRELIMINARY STATEMENTS

(1)        WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement dated as of March 27, 2003 (as amended, restated,
modified, supplemented or renewed from time to time, the "Credit Agreement");
and

(2)        WHEREAS, the Borrower, the Lenders and the Administrative Agent have
agreed to amend the Credit Agreement as hereinafter set forth herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. The Credit Agreement is,
effective as of the date of this Amendment and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended as follows:

(a)        Section 1.1 is amended by deleting the definitions of "Applicable
Margin" and "Stated Maturity Date" set forth therein and replacing them,
respectively, with the following new definitions thereof:

"Applicable Margin" means, as of any date, the percentage per annum set forth
below opposite the Senior Debt Rating on such date provided by S&P and Moody's:

Senior Debt Rating                

(S&P)                                    (Moody's)

Applicable
Margin

BBB+ or higher

Baa1 or higher

0.50%

 

BBB

Baa2

0.625%

 

BBB-

Baa3

0.75%

 

BB+

Ba1

1.00%

 

BB

Ba2

1.25%

 

BB- or lower

Ba3 or lower

1.75%

 

 

provided that:

(i)         if at any time the Senior Debt Rating provided by Moody's differs
from the Senior Debt Rating provided by S&P by one level, the Applicable Margin
shall be the percentage

 

NYDOCS03/764123.7

 


--------------------------------------------------------------------------------



 

 

per annum set forth opposite the higher of such two Senior Debt Ratings, except
if the higher rating is BBB- or Baa3, then the Applicable Margin shall be
0.875%;

(ii)         if at any time the Senior Debt Rating provided by Moody's differs
from the Senior Debt Rating provided by S&P by more than one level, the
Applicable Margin shall be the percentage per annum set forth opposite the
rating one level below the higher of such two Senior Debt Ratings, except if the
higher rating is BBB or Baa2, then the Applicable Margin shall be 0.875%;

(iii)         if at any time a Senior Debt Rating is provided by one of but not
both Moody's and S&P, the Applicable Margin shall be determined by reference to
the Senior Debt Rating provided by the agency which gives such rating, except if
the rating given is BBB- or Baa3, then the Applicable Margin shall be 0.875%;
and

(iv)         if at any time no Senior Debt Rating is provided by Moody's and no
Senior Debt Rating is provided by S&P, the Applicable Margin shall be 1.75% per
annum unless (i) within 21 days of being notified by the Administrative Agent
that both Moody's and S&P have ceased to give a Senior Debt Rating, the Borrower
has obtained from at least one of such agencies a private implied rating for its
senior debt or (ii) having failed to obtain such private rating within such
21-day period, the Borrower and the Lenders shall have agreed within a further
15-day period (during which period the Borrower and the Agents shall consult in
good faith to find an alternative method of providing an implied rating of the
Borrower's senior debt) on an alternative rating method, which agreed
alternative shall apply for the purposes of this Agreement.

"Stated Maturity Date" means March 27, 2010.

(b)

Section 3.3.2 is amended in full to read as follows:

SECTION 3.3.2. Applicable Percentage. On any Quarterly Payment Date (and subject
to adjustment as provided below), the Applicable Percentage shall be the
percentage per annum set forth below opposite the Senior Debt Rating on such
date provided by S&P and Moody's:

          Senior Debt Rating               

(S&P)                                    (Moody's)

Applicable
Percentage

BBB+ or higher

Baa1 or higher

0.10%

 

BBB

Baa2

0.125%

 

BBB-

Baa3

0.15%

 

BB+

Ba1

0.20%

 

BB

Ba2

0.25%

 

BB- or lower

Ba3 or lower

0.375%

 

 

 

 

 

 

provided that:

(i)         if at any time the Senior Debt Rating provided by Moody's differs
from the Senior Debt Rating provided by S&P by one level, the Applicable
Percentage shall be the

 

NYDOCS03/764123.7

 


--------------------------------------------------------------------------------



 

 

percentage per annum set forth opposite the higher of such two Senior Debt
Ratings, except if the higher rating is BBB- or Baa3, then the Applicable Margin
shall be 0.175%;

(ii)         if at any time the Senior Debt Rating provided by Moody's differs
from the Senior Debt Rating provided by S&P by more than one level, the
Applicable Percentage shall be the percentage per annum set forth opposite the
rating one level below the higher of such two Senior Debt Ratings, except if the
higher rating is BBB or Baa2, then the Applicable Margin shall be 0.175%;

(ii)         if at any time a Senior Debt Rating is provided by one of but not
both Moody's and S&P, the Applicable Percentage shall be determined by reference
to the Senior Debt Rating provided by the agency which gives such rating, except
if the rating given is BBB- or Baa3, then the Applicable Margin shall be 0.175%;
and

(iv)         if at any time no Senior Debt Rating is provided by Moody's and no
Senior Debt Rating is provided by S&P, the Applicable Percentage shall be 0.375%
per annum unless (i) within 21 days of being notified by the Administrative
Agent that both Moody's and S&P have ceased to give a Senior Debt Rating, the
Borrower has obtained from at least one of such agencies a private implied
rating for its senior debt or (ii) having failed to obtain such private rating
within such 21-day period, the Borrower and the Lenders shall have agreed within
a further 15-day period (during which period the Borrower and the Agents shall
consult in good faith to find an alternative method of providing an implied
rating of the Borrower's senior debt) on an alternative rating method, which
agreed alternative shall apply for the purposes of this Agreement.

(c)        Section 6.6 is amended by deleting the date "December 31, 2001" and
substituting therefor the date "December 31, 2004" in each place such date
appears.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the "Amendment Effective Date") when and only
if:

(a)        The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower and all of the Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment.

(b)        The Administrative Agent shall have received on or before the
Amendment Effective Date the following, each dated such date and (unless
otherwise specified below) in form and substance satisfactory to the
Administrative Agent:

(i)         a certificate, dated the Amendment Effective Date, of its Secretary
or Assistant Secretary as to the incumbency and signatures of those of its
officers authorized to act with respect to this Amendment and as to the truth
and completeness of the attached:

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Amendment, and

(y) Organic Documents of the Borrower,

 

NYDOCS03/764123.7

 


--------------------------------------------------------------------------------



 

 

and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Borrower canceling or amending such prior certificate; and

(ii)         a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.

(iii)        Opinions of (A) Michael J. Smith, Esq., counsel to the Borrower,
substantially in the form of Exhibit D-1 to the Credit Agreement but with such
modifications as are required to address the Credit Agreement, as amended
hereby; and (B) Watson, Farley & Williams (New York) LLP, counsel to the
Borrower, as to Liberian Law and New York Law, substantially in the form of
Exhibit D-2 to the Credit Agreement but with such modifications as are required
to address the Credit Agreement, as amended hereby.

(c)        On the Amendment Effective Date, the following statements shall be
true and the Administrative Agent shall have received for the account of each
Lender a certificate signed by a duly authorized officer of the Borrower, dated
the Amendment Effective Date, stating that:

(i)         The representations and warranties contained in Article VI of the
Credit Agreement, as amended hereby (excluding, however the representations and
warranties contained in Sections 6.10 and 6.13 of the Credit Agreement) are
correct on and as of the Amendment Effective Date, and

(ii)         No Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event has occurred and is
continuing.

SECTION 3. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the Notes to "the
Credit Agreement", "thereunder", "thereof" or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b)        The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

SECTION 4. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other documents to be
delivered hereunder (including the reasonable and documented fees and

 

NYDOCS03/764123.7

 


--------------------------------------------------------------------------------



 

 

expenses of counsel for the Administrative Agent with respect hereto and thereto
as agreed with the Administrative Agent) in accordance with the terms of Section
11.3 of the Credit Agreement.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 7. Defined Terms. Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Credit Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE BORROWER

ROYAL CARIBBEAN CRUISES LTD.

 

By /s/ BONNIE BIUMI

Title: Bonnie Biumi, SVP & Treasurer

 

CITIBANK, N.A.,

as Administrative Agent and as a Lender

 

By /s/ WAJEEH FAHEEM

Title: Wajeeh Faheem

 

Vice President

 

DnB NOR BANK ASA

 

By /s/NIKOLAI A. NACHAMKIN /s/SANJIV NAYAR

Title: Nikolai A. Nachamkin

Sanjiv Nayar

 

 

Senior Vice President

Senior Vice President

THE ROYAL BANK OF SCOTLAND PLC

 

By /s/ [illegible signature]

Title: Senior Vice President

 

BNP PARIBAS

 

By /s/ [illegible signature]

Title: Managing Director

 

By /s/ [illegible signature]

Title: Director



 

NYDOCS03/764123.7

 


--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.

 

By /s/ JUSTIN LIEN

Title: Justin Lien

 

 

Vice President

BARCLAYS BANK PLC

 

By /s/ [illegible signature]

Title: Director

 

COMMERZBANK AG, New York and Grand

COMMERZBANK AG, New York and Grand

Cayman Islands Branches

Cayman Islands Branches

 

 

By /s/ EDWARD C. A. FORSBERG, JR.

By /s/ DAVID A. BENNETT

 

Title: Edward C. A. Forsberg, Jr.

Title: David A. Bennett

 

 

Senior Vice President & Manager

Vice President

 

HSH NORDBANK AG

 

By /s/ [illegible signature] /s/ [illegible signature]

Title: Vice President / Vice President

 

Radtke

TeBmer

 

JPMORGAN CHASE BANK, N.A.

 

By /s/ [illegible signature]

Title:

 

NORDEA BANK NORGE ASA

 

By /s/ MARTIN LUNDER

/s/ ALISON B. BARBER

 

Title: Martin Lunder

Alison B. Barber

 

 

Senior Vice President

Vice President

 

THE BANK OF NOVA SCOTIA

 

By /s/ MARK SPARROW

 

Mark Sparrow

Title: Director

 

SCOTIABANC INC.

 

By /s/ WILLIAM E. ZARRETT

 

William E. Zarrett

 

Title: Managing Director

KFW (formerly known as Kreditanstalt fur Wiederaufbau)

 

By /s/ VERA VOELKEL

/s/ CLARE DOOLEY

 

Vera Voelkel

Clare Dooley

 

 

Title: Vice President

Senior Project Manager

 



 

NYDOCS03/764123.7

 


--------------------------------------------------------------------------------



 

 

 

BAYERISCHE HYPO UND VEREINSBANK AG

 

By /s/ [illegible signature]

/s/ [illegible signature]

 

Title: Trennt

Gohring

 

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

 

By /s/ S. WILLIAM FOX

Title: S. William Fox

 

Director

 

By /s/ IAN NALITT

Title: Ian Nalitt

 

 

Vice President

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

By /s/ [illegible signature]

Title: Authorized Signatory

 

MIZUHO CORPORATE BANK LTD.

 

By /s/ [illegible signature]

Title: SVP

 

MORGAN STANLEY BANK

 

By /s/ DANIEL TWENGE

Title: Daniel Twenge

 

Vice President

 

REGIONS BANK

 

By /s/ [illegible signature]

Title: Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION

 

By /s/ [illegible signature]

Title: VP

 

 

 

NYDOCS03/764123.7

 

 

 